DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the appeal brief filed on 11/17/2020. Claims 1, 3-7, and 14-20 are pending and examined below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0261980 A1 (“Beier) in view of US 2015/0354968 A1 (“Mizuno”).

Regarding claims 1, 7, and 14, Beier discloses detecting positional information of a first vehicle with a global navigation satellite system; storing the detected positional information; detecting a curve along which the first vehicle has already traveled in accordance with the position included in the stored positional information; generating curve information including road information and a curvature of the (see at least [0029] two vehicles 10 and 11 are traveling in opposite directions on a section of road 1. At a time T1, the vehicle 10 is at the position 10.1, and at a time T2 (T2>T1) it is at the position 10.2. At a time T2, a vehicle 11 is also at the position 11.2. The vehicle 10 includes processor means 5 (FIG. 2) for generating curve data, using sensors 2 which are included in an apparatus for determining tolls in the vehicle 10. Such sensors may include, for example, a rotation rate sensor for determining the radius of curvature, a vehicle's odometer for determining the length of the curve and also traction and antilock systems 3 in the vehicle 10 for determining the nature of the road surface in the curve. As part of the curve data, the coordinates of the starting point of the curve, as shown for the vehicle 11, are also determined as the position 30. For this determination, a GPS receiver 8 is used as sensor); 
transmitting the generated curve information from the first vehicle to surroundings of the first vehicle after the first vehicle passes the curve; receiving the curve information by a second vehicle; determining a timing to provide the curve information in accordance with the received curve information; and providing the curve information at the determined timing to the second vehicle (see at least [0030]-[0031] The vehicle 10 sends the curve data to the vehicle 11 using the short-range communication device in its apparatus for determining tolls. The vehicle 11 receives the curve data using the short-range communication device 4 in its apparatus for determining tolls. This communication takes place at the time T2, when vehicle 10 is at the position 10.2 and vehicle 11 is at the position 11.2. At that time, there is a communication zone 40 in which the curve data sent by the short-range communication device in vehicle 10 can be received by the short-range communication device in vehicle).
Beier is not explicit on detecting multiple positions of a vehicle, however,
Mizuno discloses a curve modeling device that detects positional information of multiple positions of a first vehicle with a global navigation satellite system (see at least [0003] and [0042] The vehicle information detection unit 12 includes, for example, a GPS receiver ( GPS RECV) 24, a vehicle speed sensor (SPEED SENS) 26, and a direction sensor (DIRC SENS) 28. The GPS receiver 24 receives radio signals from a GPS satellite to acquire location information (latitude and longitude information) about the vehicle; as well as [0050] The traveled route storage unit 34 sequentially stores the location information (latitude and longitude information) about the vehicle, which is detected at fixed time intervals by the vehicle information detection unit 12. A point at which the location information is detected by the vehicle information detection unit 12 is referred to as a "sampling point." Location information received by the GPS receiver 26 may be used as the location information about a sampling point).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mizuno with the system disclosed by Beier in order to provide a curve modeling device and a curve modeling method each enables an extraction of an accurate shape of a curve, and to provide a vehicular navigation device that can extract an accurate shape of a curve (Mizuno, [0008]).

Regarding claim 3, Beier further discloses determining a curve entering speed in accordance with the curvature of the curve included in the curve information; wherein the determining the timing determines the timing in accordance with the curve information and the speed of the second vehicle, and the providing the curve information provides the curve entering speed in accordance with the timing (see at least [0029] two vehicles 10 and 11 are traveling in opposite directions on a section of road 1. At a time T1, the vehicle 10 is at the position 10.1, and at a time T2 (T2>T1) it is at the position 10.2. At a time T2, a vehicle 11 is also at the position 11.2. The vehicle 10 includes processor means 5 (FIG. 2) for generating curve data, using sensors 2 which are included in an apparatus for determining tolls in the vehicle 10. Such sensors may include, for example, a rotation rate sensor for determining the radius of curvature, a vehicle's odometer for determining the length of the curve and also traction and antilock systems 3 in the vehicle 10 for determining the nature of the road surface in the curve. As part of the curve data, the coordinates of the starting point of the curve, as shown for the vehicle 11, are also determined as the position).

Regarding claim 15, Beier further discloses a server that stores the transmitted curve information; wherein the server transmits the stored curve information to the driving assist apparatus of a receiving vehicle (see at least [0030] The vehicle 10 sends the curve data to the vehicle 11 using the short-range communication device in its apparatus for determining tolls. The vehicle 11 receives the curve data using the short-range communication device 4 in its apparatus for determining tolls. This communication takes place at the time T2, when vehicle 10 is at the position 10.2 and vehicle 11 is at the position 11.2. At that time, there is a communication zone 40 in which the curve data sent by the short-range communication device in vehicle 10 can be received by the short-range communication device in vehicle 11).

Regarding claim 16, Beier further discloses the server acquires positional information on the transmitting vehicle and the receiving vehicle, and transmits the stored curve information to the driving assist apparatus of the receiving vehicle traveling toward the curve in response to the curve information (see at least [0030] The vehicle 10 sends the curve data to the vehicle 11 using the short-range communication device in its apparatus for determining tolls. The vehicle 11 receives the curve data using the short-range communication device 4 in its apparatus for determining tolls. This communication takes place at the time T2, when vehicle 10 is at the position 10.2 and vehicle 11 is at the position 11.2. At that time, there is a communication zone 40 in which the curve data sent by the short-range communication device in vehicle 10 can be received by the short-range communication device in vehicle 11).


Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0261980 A1 (“Beier) in view of US 2015/0354968 A1 (“Mizuno”) in further view of US 8,897,960 B2 (“Sekine”).

Regarding claim 4, Beier further discloses comparing a speed of the second vehicle with the curve entering speed (see [0031]).
	Beier in view of Mizuno is not explicit on calculating a deceleration position, however,
Sekine discloses calculating a deceleration starting position in accordance with a position of the second vehicle and the curve information when the speed of the second vehicle is larger than the curve entering speed (see Col. 3 lines 4-20 and Col. 9 line 63 – Col. 10 line 40); and 
providing the curve information includes providing deceleration instructing information when the second vehicle reaches the deceleration starting position (see Col. 3 lines 4-20 and Col. 9 line 63 – Col. 10 line 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sekine with the system disclosed by Beier in view of Mizuno in order to improve safety (Sekine, Col. 3 lines 15-24).

Regarding claim 5, Beier in view of Mizuno is not explicit on correcting the curve entering speed, however,
(see Col. 3 lines 4-20 and Col. 9 line 63 – Col. 10 line 40) see also Col. 5 line 65 – Col. 6 line 24.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sekine with the system disclosed by Beier in order to improve safety (Sekine, Col. 3 lines 15-24).

Regarding claim 18, Beier in view of Mizuno is not explicit on providing curve information based on a spaced position away from the curve, however,
	Sekine discloses comparing a speed of the vehicle with the curve entering speed; wherein when the speed of the vehicle is equal to or smaller than the curve entering speed, the step of determining the timing determines to provide the curve information at a time when the second vehicle reaches a guidance position spaced away from the curve by a predetermined distance (see Col. 10 line 10 – Col. 11 line 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sekine with the system disclosed by Beier in view of Mizuno in order to improve safety (Sekine, Col. 3 lines 15-24).

Regarding claim 19, Beier in view of Mizuno is not explicit on a variable position based on the road information, however,
Sekine discloses the guidance position is variable based on the road information included in the curve information (see Col. 5 line 65 – Col. 6 line 24 and Col. 10 line 10 – [Col. 11 line 14).
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0261980 A1 (“Beier) in view of US 2015/0354968 A1 (“Mizuno”) in further view of US 2014/0257686 A1 (“Feldman”).

Regarding claim 6, Beier in view of Sekine is not explicit on evaluating whether the vehicle travels along the curve, however,
	Feldman discloses methods and systems for making determinations regarding lanes in which a vehicle is travelling that evaluates whether or not the second vehicle travels along the curve in response to the received curve information (see [0077] – [0085]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Feldman with the system disclosed by Beier in view of Sekine in order to provide improved methods for making determinations regarding the drivability of a lane of a roadway in which the vehicle is traveling (Feldman, [0003] – [0005]).


Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0261980 (“Beier”) in view of US 8,897,960 B2 (“Sekine”) in further view of US 9,139,204 B1 (“Zhao”).

Regarding claim 17, Beier in view of Sekine is not explicit on determining road conditions based on image processing, however,

road based on an image of a capture scene that determines a road condition through image processing based on an image of a surface of the road in the curve taken by an image sensor; and the road information includes at least one of: first information that indicates whether the road is a paved road or a dirt road; second information that indicates whether a condition of the road is a dry condition, a wet condition, or a snowy condition; and third information that indicates a friction coefficient of the road (see Col. 3 line 32 – Col. 4 line 32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhao with the system disclosed by Beier in view of Sekine in order to know beforehand when the vehicle will be traveling along the wet vehicle road so that issues resulting from precipitation, such as loss attraction can be negated or at least mitigated (Zhao, Col. 2 lines 19-26).

Regarding claim 20, though Beier in view of Sekine disclose altering the curve entering speed based on road information and vehicle speed, Beier in view of Sekine is not explicit on detecting a wet, snowy, or dirt road, however,
	Zhao discloses when the road information indicates the road is a wet condition, a snowy condition, a dry condition, or a dirt condition, outputting a warning the driver to lower the vehicle speed to one that is conducive to the environmental conditions; actuating automatic application of vehicle brakes using a variable braking force to minimize the precipitation formed on the braking surfaces of the braking components; deactivating or restricting the activation of cruise control functionality while precipitation is detected; or notification to the driver to maintain a greater stopping distance to a lead vehicle (see Col. 2 lines 27-42).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665